Case 1:20-cv-00693-LM Document 1-4 Filed 06/10/20 Page 1 of 2
            Case 1:20-cv-00693-LM Document 1-4 Filed 06/10/20 Page 2 of 2




       1. Extension of Negotiation Period. The "Potential ADA Negotiation Period" (as
       defined in the March Side Letter) is hereby extended until June 30, 2020, and we
       agree to continue negotiations with you on the Potential ADA until the end of the
       Potential ADA Negotiation Period. Notwithstanding the March Side Letter, the
       Potential ADA Negotiation Period may end prior to June 30, 2020, upon (a) written
       notice of either party or (b) the unilateral termination by us of any agreement with
       you or one of your subsidiaries due to a material breach of such agreement by you
       or your subsidiary. For the sake of clarity, the extension of the Potential ADA
       Negotiation Period, among other things, by virtue of Section 7 of the March Side
       Letter, extends the time period to consider exercising your put option, and, by virtue
       of Section 3 of the March Side Letter, extends our exclusivity arrangement.

        As noted above, this letter serves as written notice to International Franchisor that JEG­
United is both: (1) declaring an end to the Potential ADA Negotiation Period; and (2) exercising
its Put Option set forth in Section 7 of the Side Letter Agreement "to sell the Initial Businesses
and the Additional Businesses (collectively, the 'Mexico Businesses') to International Franchisor."
Due to the end of the Potential ADA Negotiation Period, and JEG-United exercising the Put
Option, International Franchisor is required to purchase the Mexico Businesses within 90 days.

        In addition, assuming, as we do, that International Franchisor will honor its obligations
under the Side Letter Agreement and the Extension Side Letter Agreement and work in good faith
to close on this transaction as soon as possible within that 90 day window, JEG-United is ready to
begin discussing how we can make this sale and transition as smooth and seamless as we possibly
can. Please let us know what information you need from us in order to proceed as required.

       We look forward to closing on this transaction within the next 90 days.

       Thank you.

                                              Sincerely,

       JEG-UNITED, LLC                                               JEG-UNITED, LLC




                                                                      Trey Owen
